 

+ + ' Case 3:18-cr-02098-WQH Document 73 Filed 07/26/21 PagelD.137 Page 1 of 2
AO 245D CAS Rev. 1/19) Judgment in a Criminal Case for Revocations

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
(For Revocation of Probation or Supervised Release)

Vv (For Offenses Committed On or A fier November 1, 1987)

GLADYS MARICELA GONZALEZ (1)
Case Number: 3:1 8-CR-02098-WOQH

 

 

 

 

 

 

 

 

 

 

 

 
   

Frederick Matthew Carroll
Defendant’s Attorney
REGISTRATION NO. 69250-298
O° JUL 26 2021
THE DEFENDANT:
XI admitted guilt to violation of allegation(s) No. 1 en GEERK. US DISTRICT COURT
; ; LBY. ____ DEPUTY
[) was found guilty in violation of allegation(s) No. after denial 0 guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation

1 nv8, Failure to be truthful and/or follow instructions

 

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

duly 21, 2021

“fz of Sentence

HON. WILLIAM Q.
UNITED STATES

  

 

 
ase 3:18-cr-02098-WQH Document 73 Filed 07/26/21 PagelD.138 Page 2 of 2

%
+ , C
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

 

DEFENDANT: GLADYS MARICELA GONZALEZ (1) Judgment - Page 2 of 2
CASE NUMBER: 3:18-CR-02098-WQH

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Six (6) months

OO

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
Ol at A.M. on

 

 

UJ as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

CL] onor before

LC} as notified by the United States Marshal.

LI as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

 

Defendant delivered on to

 

 

 

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:18-CR-02098-WQH
